IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                              No. 01-60536
                            Summary Calendar



DEBBIE LEE PUGH, wife of Joseph Lee Pugh; JOSEPH LEE PUGH,

              Plaintiffs-Appellants,

                                    versus

WAL-MART STORES, INC.,

              Defendant-Appellee.



              Appeal from the United States District Court
                for the Southern District of Mississippi
                         USDC No. 1:99-CV-346-GR

                            December 19, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Debbie Lee and Joseph Lee Pugh appeal from the district

court's denial of their motion for a new trial.            They argue that

the   trial    court   erroneously   refused   to   give   their   proposed

spoilation of evidence instruction and improperly allowed the use

of Mrs. Pugh's medical records and a lawsuit previously filed by

Mr. Pugh for impeachment purposes on cross-examination.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     We will assume, without deciding, that the proposed spoilation

instruction based on Mississippi law correctly stated the law the

district court was bound to apply.1     The record, however, reveals

that the challenged instruction could not have affected the outcome

of the case because there was no evidence of bad faith destruction

of evidence by the defendant with regard to the destroyed bottle or

the lack of a videotape or photographs.2          As such, the district

court did not abuse its discretion in concluding that the Pughs are

not entitled to a new trial on these grounds.

     The Pughs also complain that it was improper and unfair for

the district court to allow the defendant's attorney to cross

examine Mrs. Pugh using her medical records dating from the period

prior to her fall in the instant case.            We find no abuse of

discretion   in   this   evidentiary   ruling.3       This   was   proper


     1
        See Williams v. Briggs Co., 62 F.3d 703, 708 (5th Cir.
1995); see also Stokes v. Emerson Elec. Co., 217 F.3d 353, 356
(5th Cir. 2000). Compare also United States v. Wise, 221 F.3d 140,
156 (5th Cir. 2000) (holding that an adverse inference instruction
based on spoilation of evidence is "predicated on bad conduct"),
cert. denied, 121 S. Ct. 1488 (2001), with Wilson v. State, 661
So.2d 1109, 1115 (Miss. 1993) (noting that a "presumption of
inference arises, however, only where the spoliation or destruction
was intentional and indicates fraud and a desire to suppress the
truth, and it does not arise where the destruction was a matter of
routine with no fraudulent intent" (internal quotation marks
omitted)) (Smith, J., dissenting), and Washington v. State, 478
So.2d 1028, 1032 (Miss. 1985) (same).
     2
        See Russell v. Plano Bank & Trust, 130 F.3d 715, 719 (5th
Cir. 1997).
     3
       See Cozzo v. Tangipahoa Parish Council-President Gov't, 262
F.3d 501, 518 (5th Cir. 2001).

                                  2
impeachment by documents which did not need to be entered into

evidence,4 and therefore, by the pre-trial order's own terms, did

not need to be listed in the pre-trial order or turned over to the

Pughs before trial.5   Accordingly, the district court's denial of

the Pughs' motion for a new trial on this ground was not an abuse

of discretion.

     The Pughs finally argue that the district court erred in

allowing cross examination of Mr. Pugh based on a prior lawsuit he

filed seeking $20 million in damages for, inter alia, mental

anguish.   Plaintiff's counsel, however, did not object to this

evidence at   trial,   thereby   forfeiting   the   issue   for   appeal.6

Reviewing only for plain error, we conclude that the trial court's

allowance of this cross examination based on proper impeachment

evidence did not affect the Pughs' substantial rights or seriously

affect the fairness, integrity or public reputation of judicial

proceedings, and, as such, its subsequent denial of the Pughs'




     4
       Cf. Tramonte v. Fibreboard Corp., 947 F.2d 762, 765-66 (5th
Cir. 1991).
     5
        See FED. R. CIV. P. 26(a)(1)(B); cf. also Chiasson v. Zapata
Gulf Marine Corp., 988 F.2d 513, 517-18 (5th Cir. 1993) (holding
surveillance videotape of personal injury plaintiff engaged in
daily activity was both substantive and impeachment evidence and so
was not covered by pre-trial order's provision for non-disclosure
of impeachment evidence).
     6
        See C.P. Interests, Inc. v. Calif. Pools, Inc., 238 F.3d
690, 701 (5th Cir. 2001).

                                   3
motion for     a   new   trial   on   this   ground   was   not   an   abuse   of

discretion.7

AFFIRMED.




     7
        See Rushing v. Kansas City S. Ry. Co., 185 F.3d 496, 506
(5th Cir. 1999); Highlands Ins. Co. v. Nat'l Union Fire Ins. Co. of
Pittsburgh, 27 F.3d 1027, 1031 (5th Cir. 1994).

                                        4